
	
		I
		111th CONGRESS
		1st Session
		H. R. 3455
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Ryan of Ohio (for
			 himself, Mr. McCotter,
			 Ms. Sutton,
			 Mr. Boccieri,
			 Mr. Kucinich,
			 Ms. Kilroy,
			 Mr. Wilson of Ohio, and
			 Ms. Kaptur) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To make available funds from the Emergency Economic
		  Stabilization Act of 2008 for funding a voluntary employees’ beneficiary
		  association with respect to former employees of Delphi
		  Corporation.
	
	
		1.Delphi Corporation
			 VEBA
			(a)Funding of
			 VEBA
				(1)In
			 generalTo the extent of the funding made available under
			 subsection (b), the Secretary of the Treasury shall enter into an agreement
			 with a volunteer employees’ beneficiary association (within the meaning of
			 section 501(a)(9) of the Internal Revenue Code of 1986) that is
			 established—
					(A)after the date of
			 the enactment of this Act, and
					(B)for the benefit of
			 eligible separated employees (and their dependents),
					to transfer
			 amounts to such association for purposes of establishing, or obtaining coverage
			 under, a health care plan for the benefit of such employees (and
			 dependents).(2)Eligible
			 separated employeeFor purposes of this section, the term
			 eligible separated employee means any individual—
					(A)who is separated
			 from employment with Delphi Corporation before the date of the enactment of
			 this Act, and
					(B)with respect to
			 whom the obligation of Delphi Corporation or General Motors Corporation to
			 provide health care coverage has been discharged in a proceeding under title
			 11, United States Code.
					(b)FundingOf
			 the amounts made available under title I of the Emergency Economic
			 Stabilization Act of 2008 (Public Law 110–343; 12 U.S.C. 5201 et seq.), the
			 Secretary of the Treasury shall make available such amounts as are necessary to
			 provide (to the extent practicable) health care coverage that is substantially
			 the same as the coverage the obligation for which was so discharged, but not to
			 exceed $3,000,000,000. Such amount shall be treated as having been made
			 available for activities authorized by such Act.
			
